Exhibit 23 .1 Consent of Independent Registered Public Accounting Firm We have issued our reports dated October 30, 2015 with respect to the consolidated financial statements, schedule, and internal control over financial reporting included in the Annual Report of Insteel Industries, Inc. on Form 10-K for the year ended October 3, 2015. We hereby consent to the incorporation by reference of said reports in the Registration Statements of Insteel Industries, Inc. on Form S-8 (File No. 333-48011, File No. 333-30934, File No. 333-123325, File No. 333-179670 and File No. 333-202128). /s/ Grant Thornton LLP Charlotte, North Carolina October 30, 2015
